UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          5/27/21
---------------------------------------------------------------------- X
                                                                       :
Norris,                                                                :
                                                                       :
                                    Plaintiff,                         :   19-cv-5491 (AJN)
                                                                       :
                  -v-                                                  :        ORDER
                                                                       :
Goldner, et al.,                                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

ALISON J. NATHAN, United States District Judge:

        In light of the COVID-19 public health crisis, the Court will not hold the upcoming post-

discovery conference in this case in person. Counsel should submit a joint status letter on ECF

no later than seven days prior to the scheduled conference. The joint letter shall:

        1) Include a statement confirming that all fact discovery has been completed (the parties
           should not assume that the Court will grant any extensions);
        2) Include a statement regarding the status of any settlement discussions;
        3) Include a statement regarding whether any party intends to move for summary
           judgment on or before the deadline specified in the CMP;
        4) If no party intends to move for summary judgment, propose (a) a deadline for the
           submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
           Individual Practices in Civil Cases, and (b) potential trial dates; and
        5) Indicate whether they can do without a conference altogether.



        If the parties indicate that they can do without a conference, the conference will be

cancelled. If a conference is held, it will be by telephone. The conference may be accessed by

dialing (888) 363-4749 and entering access code 9196964. In either case, counsel should review

and comply with the Court’s Emergency Individual Rules and Practices in Light of COVID-19,
available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.


       SO ORDERED.

Dated: May 27, 2021                                __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge




                                               2
